Citation Nr: 0613322	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  00-04 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
right knee disability.

2.  Entitlement to a rating in excess of 20 percent for a 
left knee disability.

3.  Entitlement to service connection for residuals, forehead 
lump, secondary to the veteran's service-connected bilateral 
knee condition.

4.  Entitlement to service connection for a right shoulder 
disorder, secondary to the veteran's service-connected 
bilateral knee condition.

5.  Entitlement to service connection for a thoracic spine 
disability, secondary to the veteran's service-connected 
bilateral knee condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to July 
1987.

This appeal comes to the Board of Veterans' Appeals (Board) 
from 
June 1998, August 1999, and October 2001 rating decisions.

In February 2005, the veteran indicated that he wanted to 
file a claim for depression, secondary to his service-
connected bilateral knee disability.  As such, this matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The medical evidence of record reflects severe 
instability of the knees bilaterally.

2.  X-rays show the presence of arthritis in both knees.

3.  Painful knee motion is shown bilaterally upon 
examination, as is slight limitation of motion.

4.  The evidence of record fails to show a disability 
stemming from a bump on the veteran's forehead. 
5.  The evidence of record fails to show a current right 
shoulder disability.

6.  The medical evidence of record fails to show that the 
veteran's thoracic spine disability was caused by his 
service-connected bilateral knee condition.


CONCLUSIONS OF LAW

1.  Criteria for a 30 percent rating for severe instability 
of the right knee have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 
(DC) 5257 (2005).

2.  Criteria for a 30 percent rating for severe instability 
of the left knee have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 5257 (2005).  

3.  Criteria for a 10 percent rating for arthritis of the 
right knee have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5010, 
5260, 5261 (2005); VAOPGCPREC 9-98 (Aug. 14, 1998).  

4.  Criteria for a 10 percent rating for arthritis of the 
left knee have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5010, 
5260, 5261 (2005); VAOPGCPREC 9-98 (Aug. 14, 1998).

5.  Criteria for service connection for a forehead bump 
disability, secondary to a service-connected bilateral knee 
disability are not met.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2005).

6.  Criteria for service connection for a right shoulder 
disability, secondary to a service-connected bilateral knee 
disability are not met.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2005).

7.  Criteria for service connection for a thoracic spine 
disability, secondary to a service-connected bilateral knee 
disability are not met.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran and his representative contend, in essence, that 
left and right knee chondromalacia patella, with early 
patellofemoral arthritis, is more severe than the current 
evaluations reflect.  The veteran complains that he has pain 
and instability in his knees and that he is required to use 
bilateral braces to help prevent his knees from giving way.  

The veteran's knees are currently rated as 20 percent 
disabling under 38 C.F.R. § 4.71, DC 5010-5272 for impairment 
of the knee involving either recurrent subluxation or lateral 
instability.  Under this criteria, a 20 percent rating is 
assigned when the knee condition is moderate and 30 percent 
is assigned if the knee condition is severe.

The veteran's fee basis orthopedist often uses the word 
"moderate" to describe the objective symptoms of the 
veteran's bilateral knee disabilities.  For example, in June 
2005, he indicated that the veteran had moderate 
patellofemoral crepitus and moderate pain to palpation over 
the medial and lateral joint line space.

Nevertheless, the veteran has worn braces on both knees for 
more than a decade, and he uses a cane when walking.  The 
doctor at an examination in February 2005 indicated that the 
veteran would have difficulty with squatting or kneeling, and 
would be a limited community ambulator with the aid of an 
orthopedic assistive device.  Furthermore, the veteran has 
presented for treatment on a number of occasions where his 
knees have buckled (such as in April 1998 when he was using a 
sledge hammer, and as noted in VA treatment records in March 
2000 and July 2003).  The veteran's fee basis doctor has also 
noted subjective complaints of instability and buckling on 
numerous occasions (see treatment records from August 1998, 
July 2003, and September 2003).  

While the objective symptomatology of the veteran's knee 
instability trends towards a moderate rating, the frequency 
of the veteran's knee buckling and causing him to fall causes 
the instability to appear severe. 

Therefore, resolving reasonable doubt in the veteran's favor, 
a 30 percent rating is assigned for each knee based on severe 
instability.

When a veteran has a knee disability rating based on DC 5257, 
he may also have an additional disability justifying a 
separate rating for traumatic arthritis under 38 C.F.R. 
§ 4.71a, DC 5003, if there is limitation of motion.  

Under DC 5260, a noncompensable rating is assigned when 
flexion of the leg is limited to 60 degrees, while a 10 
percent rating is assigned when flexion is limited to 45 
degrees.  Under DC 5261, a noncompensable rating is assigned 
when extension of the leg is limited to 5 degrees, while a 10 
percent rating is assigned when extension of the leg is 
limited to 10 degrees.

Under DC 5010, traumatic arthritis, when substantiated by X-
rays, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. §  4.71a, DC 5010, 
Note (1).

X-rays taken in May 1999 showed early knee osteoarthritis 
bilaterally, and the medical evidence shows that the veteran 
has limitation of motion of both knees, although the 
limitation is not severe enough to warrant even a 
noncompensable rating under either DC 5260 or DC 5261. 

At a VA examination in March 1998, the range of motion of the 
veteran's knees was 0 to 70 degrees.  At a VA examination in 
May 1999, it was noted that the veteran had painful motion, 
instability and weakness with regard to his knees.  Painful 
motion began at 15 degrees and extended through 75 degrees at 
which point the veteran could not flex any further.  

At a VA examination in February 2005, performed by the 
veteran's fee basis orthopedic doctor, the veteran had a 
range of motion in his right knee of negative 5 degrees of 
extension and 80 degrees of flexion; and in his left knee the 
veteran had negative 10 degrees of extension and 80 degrees 
of flexion.  X-rays revealed moderate patellofemoral 
arthritis bilaterally.  The veteran's knees were noted to 
cause problems with squatting or kneeling.  

Additionally, treatment records have repeatedly shown that 
the veteran has both decreased range of motion and pain on 
motion of his knees.  At VA consultation in July 2003, 
straight leg raising test elicited complaints of knee pain.  
Similarly, in March 2004, the veteran's fee basis doctor 
indicated that there was decreased range of motion of the 
knees and noted that the veteran was taking anti-inflammatory 
agents and pain medication with little relief of his 
symptoms.  The fee basis doctor also noted on several 
occasions (such as in June 2005) that the veteran has 
moderate patellofemoral crepitus.  

Given that the veteran has pain on motion of his knees 
bilaterally, as well as decreased range of motion, an 
additional 10 percent is assigned for each knee for 
patellofemoral arthritis. 

In this case, the 30 percent rating is assigned is the 
highest available for instability of the knees. Although 
additional ratings may be assigned in exceptional cases, the 
evidence does not show that this is such an exceptional case.  
The veteran's knees have undoubtedly caused him difficulty.  
However, they have not required the veteran to be frequently 
hospitalized or presented such an unusual disability picture 
as to render impractical the application of the regular 
schedular standards. Id.  Furthermore, the veteran has been 
awarded an additional rating for arthritis of the knees to 
compensate for any additional complications from his knee 
disability, beyond instability.

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303. Secondary service connection may 
be granted for a disability which is proximately due to, or 
the result of, a service-connected disorder.  38 C.F.R. § 
3.310(a).  Secondary service connection also may be found 
where a service-connected disability aggravates another 
condition.  

The veteran has asserted claims for service connection for 
multiple disabilities, secondary to his service-connected 
bilateral knee disability.  He maintains that he has 
sustained these disabilities as a result of falls he has 
taken when his knees have buckled or given way.

Forehead lump 

Treatment records reflect that in October 1997, the veteran 
presented for treatment complaining that his knees had given 
out and that he had fallen, striking his head on a table.  X-
rays, however, showed a normal skull.

In March 2000, the veteran again presented for treatment 
stating that he had fallen and hit his head.  The VA doctor 
noted that the veteran had a small bump over his right eye, 
but no open abrasion was noted.  The veteran complained of 
severe headaches following the accident, but X-rays of his 
skull were again negative.  A treatment note two weeks later 
indicated that since the veteran's headaches had improved no 
medication was required.  A treatment note from May 2000 
reflected that the veteran continued to have a lump in his 
right forehead; but, while the veteran complained of some 
fleeting dizziness at times, no symptoms were ascribed to the 
bump on his forehead.  There were also no additional 
complaints of headaches.

While it is undisputed that the veteran struck his head, he 
has not been diagnosed with any current disability as a 
result of the blow to the head; and, in the absence of proof 
of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, the veteran's claim is denied.





Right Shoulder

In April 1998, the veteran was swinging a sledgehammer on a 
work assignment when he reported his knees buckling, at which 
time he felt a sharp pain in his right shoulder and upper 
back.

The veteran was treated for a rotator cuff strain throughout 
1998; however, it was noted that the injury was resolving in 
September 1998, as the veteran had a full range of motion, 
and his fee basis doctor indicated that his right should had 
resolved without any residual deficits.  X-rays taken of the 
veteran's right shoulder in May 1999 were negative.

After a VA examination in May 1999 which found the veteran to 
have normal range of motion in his shoulder, the examiner 
opined that it was unlikely that the veteran's knee condition 
was the causational factor related to either his shoulder or 
back injuries.

While the veteran did injure his shoulder, the injury appears 
to have resolved without additional disability.  
Nevertheless, even if there are lingering residuals of a 
right shoulder injury, no medical opinion of record has 
indicated that the veteran's shoulder injury was caused by 
his service-connected knee disability.  As such, the 
veteran's claim is denied.

Thoracic spine

An MRI of the veteran's spine in January 1997 was normal.  In 
April 1998, the veteran was swinging a sledgehammer on a work 
assignment when he reported his knees buckling at which time 
he felt a sharp pain in his right shoulder and upper back.  
In July 1998, the veteran was diagnosed with a thoracic 
strain.  It was noted that he had decreased spinal mobility 
with forward bending, and X-rays showed what was then 
characterized as T10-T11 thoracic disc disease.  However, no 
operative care was considered warranted and X-rays taken of 
the veteran's thoracic spine in May 1999 were negative.  At 
that time, the vertebral body heights and disk spaces were 
intact.

After a VA examination in May 1999, which found the veteran 
to have a herniated disc at T11-T12, the examiner opined that 
it was unlikely that the veteran's knee condition was the 
causational factor related to either his shoulder or back 
injuries.

Thus, while the veteran has a thoracic spine disability, no 
medical opinion of record has found that his service-
connected knee disability caused his thoracic spine 
disability.  As such, the veteran's claim is denied. 


II. Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was provided by May 2003 
and January 2005 letters.  By these letters, by previous 
letters, and by the statement of the case, the veteran was 
informed of all four elements required by the Pelegrini II 
Court as stated above.    

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
required was not completed prior to the first adjudication of 
the claim, it was given prior to a subsequent adjudication 
(in an August 2005 supplemental statement of the case).  
Furthermore, the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and ample time to respond to VA notices.  

VA treatment records, treatment records from a fee basis 
orthopedic doctor, and other private treatment records have 
been obtained.  The veteran was also provided with several VA 
examinations (the reports of which have been associated with 
the claims file).  Additionally, the veteran was scheduled to 
testify at a hearing before the Board, but he canceled the 
hearing.
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.

In light of the denial of the veteran's service-connection 
claims, no initial disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the veteran under the holding in Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the veteran in 
adjudicating this appeal.  With regard to the increased 
rating for the veteran's knees, the veteran has been granted 
the highest schedular rating for instability of the knees, 
and any required notice concerning the effective date for the 
award can be rectified by the agency of original jurisdiction 
when implementing the award.


ORDER

A 30 percent rating for severe instability of the right knee 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.

A 30 percent rating for severe instability of the left knee 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.

A separate 10 percent rating for arthritis of the right knee 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.

A separate 10 percent rating for arthritis of the left knee 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.

Service connection for a forehead lump disability, secondary 
to the veteran's service-connected bilateral knee condition, 
is denied.

Service connection for a right shoulder disorder, secondary 
to the veteran's service-connected bilateral knee condition, 
is denied.

Service connection for a thoracic spine disorder, secondary 
to the veteran's service-connected bilateral knee condition, 
is denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


